Fourth Court of Appeals
                                San Antonio, Texas
                                      October 1, 2014

                                    No. 04-14-00595-CR

                                 Guadalupe RODRIGUEZ,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 144th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014CR7210
                       Honorable Lorina I. Rummel, Judge Presiding

                                          ORDER

     In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION. Appellant’s pro se Motion for Leave to File Late Notice of Appeal is
DENIED.

       It is so ORDERED on October 1, 2014.


                                              _____________________________
                                              Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of October, 2014.

                                              _____________________________
                                              Keith E. Hottle, Clerk